Mr. Justice Holt
delivered the opinion of the court.
JL HIS was an action brought for carpenters work. The performance of the work and the value of it were sufficiently proved. And although there was some little conflicting evidence^ the preponderance was clearly, I think, in favour of the plaintiff.
The defendants relied on the statute of limitations. But in order to have the benefit of it, it was necessary to date its commencement at the time of the contract, and not at the time the work was finished. But that was an incorrect view of the subject. A promise to pay, always continues up to the time the work is done 5 otherwise, as has been well observed by one of my brethren, if one man continue in the employment of another four years, the demand for his services would be barred by the time he had been employed.
Another ground of defence relied on, was that the plaintiff quit his work before it was finished, and therefore, he had forfeited his claim for compensation. But it was not his fault* He quit his work for the want of materials, which it was the duty of defendant’s intestate to have found, and with his consent. He was entitled to pay for the work which he had done. • The jury have given him a verdict, and the court is quite satisfied with it. The motion is refused. '
Justices Gantt, Richardson, Colc'ock and Huger, concurred.